
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.8

KODIAK OIL & GAS CORP.
STOCK AWARD AGREEMENT


        This STOCK AWARD AGREEMENT (the "Agreement") is made
this                        day of                        ,
                        , by and between Kodiak Oil & Gas Corp., a Yukon
Territory corporation (the "Company") and                        , an individual
resident of                        ,                         ("Participant").
Capitalized terms used but not defined herein have the meaning ascribed to such
terms in the Kodiak Oil & Gas Corp. 2007 Stock Incentive Plan (the "Plan").

        1.    Award.    The Company hereby grants to Participant a fully-vested
stock award of                        shares (the "Shares") of Common Stock, no
par value per share, of the Company, subject to the terms and conditions set
forth herein and in the Plan. The Shares are granted pursuant to Section 6(e) of
the Plan. A copy of the Plan will be furnished upon request of Participant. With
respect to the Shares, Participant shall be entitled at all times on and after
the date of issuance of the Shares to exercise the rights of a stockholder of
Common Stock of the Company, including the right to vote the Shares and the
right to receive dividends on the Shares.

        2.    Issuance of Shares.    Following payment of the applicable
withholding taxes pursuant to Section 3 of this Agreement, the Company shall
promptly cause to be issued a certificate or certificates, either by book-entry
registration or issuance of a stock certificate or certificates, registered in
the name of Participant, evidencing such whole Shares (less any shares withheld
to pay withholding taxes) and shall cause such certificate or certificates to be
delivered to Participant free of any restricted legend or stop-transfer order.

        3.     Income Tax Matters.

(i)In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(ii)In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant's
federal and state income tax withholding obligations arising from the receipt of
the Shares, by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the Company, (ii) having the Company
withhold a portion of the Shares otherwise to be delivered having a value equal
to the amount of such taxes, or (iii) delivering to the Company shares of Common
Stock already owned by Participant having a value equal to the amount of such
taxes, provided that such shares of Common Stock were owned by Participant for
no less than six months prior to the date delivered to the Company if such
shares were acquired upon the exercise of an option or upon the vesting of
restricted stock units or other restricted stock. The Company will not deliver
any fractional Shares but will pay, in lieu thereof, the value of such
fractional Shares. Participant's election must be made on or before the date
that the amount of tax to be withheld is determined.

        4.    Plan Provisions Control.    In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

        5.    No Right to Employment.    The issuance of the Shares shall not be
construed as giving Participant the right to be retained in the employ, or as
giving a director of the Company or an Affiliate the right to continue as a
director, of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment or position at
any time, with or without cause or remove a director in accordance with
applicable law. In addition, the Company or an

1

--------------------------------------------------------------------------------




Affiliate may at any time dismiss Participant from employment, or terminate the
term of a director of the Company or an Affiliate, free from any liability or
any claim under the Plan or the Agreement. Nothing in the Agreement shall confer
on any person any legal or equitable right against the Company or any Affiliate,
directly or indirectly, or give rise to any cause of action at law or in equity
against the Company or an Affiliate. The Award granted hereunder shall not form
any part of the wages or salary of Participant for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Agreement or Plan which such employee might otherwise
have enjoyed but for termination of employment, whether such compensation is
claimed by way of damages for wrongful or unfair dismissal, breach of contract
or otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Agreement and the terms and
conditions of any rules and regulations adopted by the Committee (as defined in
the Plan) and shall be fully bound thereby.

        6.    Governing Law.    The validity, construction and effect of the
Plan and the Agreement, and any rules and regulations relating to the Plan and
the Agreement, shall be determined in accordance with the internal laws, and not
the law of conflicts, of the State of Colorado.

        7.    Securities Matters.    The Company shall not be required to
deliver Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

        8.    Severability.    If any provision of the Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Agreement, such provision shall be stricken as to such jurisdiction
or the Agreement, and the remainder of the Agreement shall remain in full force
and effect.

        9.    No Trust or Fund Created.    Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

        10.    Headings.    Headings are given to the Sections and subsections
of the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Participant have executed this Stock
Award Agreement on the date set forth in the first paragraph.


 
 
KODIAK OIL & GAS CORP.
 
 
By:
 
  


--------------------------------------------------------------------------------

    Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------


 
 
PARTICIPANT
 
 



--------------------------------------------------------------------------------

    Name:  


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


KODIAK OIL & GAS CORP. STOCK AWARD AGREEMENT
